                                                                                    -----        "'fLEO
                                                                               -              - LOGGE;;::"Q:""""'--- ENTEFIED
                                                                                                          ------FlECEIIlEO
           Case 1:19-mj-02198-SAG Document 9-1 Filed 07/03/19 Page 1 of 1
                                                                                                 JUL 03 2019
                                                                                            CLl!R/(, 'llpSALTIMOR
                           IN THE UNITED STATES DISTRICT COURT                 sv             O/STRICT:           COURT
                                                                                                                  W10
                              FOR THE DISTRICT OF MARYLAND                                                 .       OEPUTY

UNITED STATES OF AMERICA

       v.                                                   Case No. 19-2198-SAG

JUSTIN KELLEY


                 MEMORANDUM         EXPLAINING       ORDER OF DETENTION

         I held a detention hearing in the above-captioned case on July 2, 2019. The Defendant
was arrested in Maryland, and faces pending charges in the United States District Court for the
Northern District of California. After considering the evidence and argument presented at the
detention hearing, if the Defendant had been facing identical criminal charges in the District of
Maryland, I would have entered an order of release requiring the Defendant to reside at a 28-day
inpatient drug treatment facility.      I believe the Defendant poses no significant risk of
nonappearance, based upon the fact that he appeared for court in a state proceeding in California
after his release to Maryland on his prior charges. Further, in my view, the danger the Defendant
poses to the community stems from his persistent addiction to controlled dangerous substances.

        However, because the Defendant's charges are pending in the Northern District of
California, releasing him to a 28-day inpatient treatment facility in Maryland is impractical,
because it will preclude him from appearing in California to commence his federal proceedings.
I do not believe that other conditions of release can be set to adequately ensure the safety of the
community, because the Defendant would be responsible for his own transport to California and
for attendance at outpatient drug treatment, without having the prior benefit of inpatient drug
treatment. I am therefore entering an order of detention and a commitment order, to permit the
United States Marshals Service to transport the Defendant to California. Upon his arrival, the
Court in California can determine whether release to an inpatient drug treatment facility is
feasible or appropriate.




7/3/2018                                               ~-_.-
                                                     Stephanie A. Gallagher
                                                     United States Magistrate Judge
